Exhibit 10.3.1





EMPLOYMENT AGREEMENT
THIS AGREEMENT is made effective August 12, 2014 (the “Effective Date”), between
SANDRIDGE ENERGY, INC., a Delaware corporation (the “Company”), and James D.
Bennett, an individual (the “Executive”).
WITNESSETH:
WHEREAS, the Company and the Executive desire to set forth in their entirety the
terms of their agreements relating to the employment of Executive by the
Company.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:
1.Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer of
the Company.
2.    Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use his or her best
efforts and due diligence to assist the Company in the objective of achieving
the most profitable operation of the Company and the Company’s affiliated
entities consistent with developing and maintaining a quality business operation
and complying with applicable laws. Except as provided in paragraph 3, the
Executive shall devote his or her entire business skill, time, and effort
diligently to the affairs of the Company in accordance with the duties assigned
to the Executive, and the Executive shall perform all such duties, and otherwise
conduct himself/herself, in a manner reasonably calculated in good faith by him
to promote the best interests of the Company.
2.1    Executive’s Duties. Under this Agreement, the Executive shall report to
the Board of Directors of the Company, or his or her successor, who, for
purposes of this Agreement, will be referred to as the “Executive’s Supervisor.”
This reporting relationship may change from time to time in the discretion of
the Executive’s Supervisor or the Company’s Board of Directors (the “Board”).
During the term of this Agreement, the Executive will serve as the President and
Chief Executive Officer for the Company, with such titles, duties and
authorities as the Executive’s Supervisor or the Board may from time to time
prescribe. The Executive will perform all of the services required to fully and
faithfully execute the position in accordance with the reasonable directives
that he may receive from time to time from the Executive’s Supervisor or the
Company’s Board of Directors (the “Board”).






--------------------------------------------------------------------------------






2.2    Rules and Regulations. From time to time, the Company may issue policies
and procedures applicable to employees and the Executive. The Executive agrees
to comply with such policies and procedures, which may be supplemented,
modified, changed or adopted without notice in the sole discretion of the
Company at any time. In the event of a conflict between such policies and
procedures and this Agreement, this Agreement will control unless compliance
with this Agreement will violate any law or regulation applicable to the Company
or its affiliated entities.
3.    Other Activities. The Executive shall not engage in any business activity
that, in the judgment of the Board, conflicts with the Executive’s duties
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. In addition, except for the activities permitted under
paragraph 3.1 of this Agreement or approved by the Board or the Chief Executive
Officer, in writing, the Executive will not: (a) engage in activities that
require such substantial services on the part of the Executive that the
Executive is unable to perform the duties assigned to the Executive in
accordance with this Agreement; (b) serve as an officer or director of any
publicly held entity; or (c) directly or indirectly invest in, participate in or
acquire an interest in any oil and gas business, including, without limitation,
businesses (i) producing oil and gas, (ii) drilling, owning or operating oil and
gas leases or wells, (iii) providing services or materials to the oil and gas
industry, or (iv) marketing or refining oil or gas. The limitations in this
paragraph 3 will not prohibit an investment by the Executive in publicly traded
securities or the maintenance of investment interests owned prior to the
Effective Date. The Executive is not restricted from maintaining or making
investments, or engaging in other businesses, enterprises or civic, charitable
or public service functions if such activities, investments, businesses or
enterprises do not result in a violation of clauses (a) through (c) of this
paragraph 3. Notwithstanding the foregoing, the Executive will be permitted to
participate in the activities set forth in paragraph 3.1 that will be deemed to
be approved by the Company, if such activities are undertaken in strict
compliance with this Agreement.
3.1    Royalty Interests and Gifts. The foregoing restriction in clause (c) will
not prohibit the ownership of royalty interests where the Executive owns or
previously owned the surface of the land covered by the royalty interest and the
ownership of the royalty interest is incidental to the ownership of the surface
estate or the ownership of royalty, overriding royalty or working interests that
are received by gift or inheritance subject to disclosure by the Executive to
the Company in writing.
4.    Executive’s Compensation. The Company agrees to compensate the Executive
as follows:
4.1    Base Salary. The Executive will be paid a base salary (the “Base Salary”)
at an annual rate of not less than $915,000, which will be paid to the Executive
in regular installments in accordance with the Company’s customary payroll
practices during the term of this Agreement.






--------------------------------------------------------------------------------






4.2    Annual Bonus. The Executive will be eligible to participate in
SandRidge’s annual incentive plan as in effect from time to time.  For 2014, the
Executive’s target annual bonus will be $1,006,500, or approximately 110% of the
Base Salary that the Executive earns during 2014. This bonus is anticipated to
be paid in the first quarter of 2015. The Executive recognizes and acknowledges
that the award of bonus compensation is not guaranteed or promised in any way.
4.3    Long-Term Incentive. The Executive will be eligible to receive annual
grants of long-term incentive awards under and subject to the terms of
SandRidge’s equity or other long-term incentive plan (including any applicable
award agreement) as in effect from time to time. The target value of the awards
granted in 2015 will equal $5,380,200 or approximately 588% of the Base Salary
that the Executive earns during 2014. Executive recognizes and acknowledges that
the award of equity compensation is not guaranteed or promised in any way.
4.4    Benefits. The Company sponsors a number of employee benefit plans,
programs and arrangements for the benefit of its employees, including
retirement, medical, life and disability benefits. The Executive shall have the
opportunity to participate in such plans, programs and arrangements to the same
extent as other similarly-situated Company employees; however, any participation
in Company employee benefit plans, programs or arrangements is subject to the
terms and conditions of the particular plan, program or arrangement, including
any eligibility requirements, as they may exist from time to time. The Executive
recognizes and acknowledges that the Company has the right to amend, modify or
terminate its employee benefit plans, programs and arrangements at any time.
4.5    Paid Time Off (“PTO”). The Executive shall be eligible for 30 days of PTO
each continuous year of employment during the term of this Agreement under the
Company’s PTO policy. Such PTO shall be calculated from the Executive’s original
date of hire. No additional compensation will be paid for failure to take PTO
and no PTO may be carried forward from one twelve month period to another.
5.    Term. The employment relationship evidenced by this Agreement is an “at
will” employment relationship and the Company reserves the right to terminate
the Executive at any time with or without cause. This Agreement shall continue
in full force and effect unless and until (i) the Executive’s employment is
terminated by either party in accordance with Section 6, and (ii) all
obligations and liabilities of the parties arising in connection with such
termination or otherwise accruing under this Agreement have been fully
satisfied. The “Termination Date” shall be the effective date of Executive’s
termination of employment. Notwithstanding any contrary provision in this
Agreement, nothing in this Agreement constitutes a guarantee of continued
employment but instead provides for certain rights and benefits during the
Executive’s employment with the Company and if such employment terminates.
Notwithstanding the foregoing, the Executive shall not






--------------------------------------------------------------------------------






receive severance benefits under more than one plan, program or policy with the
Company or other agreement with the Company.
6.    Termination.
6.1    Termination by Company. The Company will have the following rights to
terminate Executive’s employment:
6.1.1    Termination without Cause. The Company may terminate Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying a Termination Date not sooner than ten
days after the date of such notice. If the Executive is terminated without Cause
(other than a CC Termination under paragraph 6.4 of this Agreement or on account
of Executive’s incapacity or death under paragraphs 6.5 and 6.6 of this
Agreement), the Executive will receive as termination compensation a lump sum
payment equal to twelve months’ Base Salary as in effect on the Termination Date
(or, if greater, the highest Base Salary in effect during the three year period
ending on the Termination Date), which shall be paid within 60 days of the
Termination Date. However, if, on the Termination Date, the Executive is a
“specified employee” as defined in regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the termination
compensation is “nonqualified deferred compensation” that is subject to Section
409A, the payment will be made on the first payroll payment date that is more
than six months following the Termination Date. The right to the termination
compensation described above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. The termination payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.
6.1.2    Termination for Cause. The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”),
by giving the Executive written notice of such termination which shall take
effect immediately upon the giving of such notice to the Executive. As used in
this Agreement, “Cause” means (A) the Executive’s material breach or threatened
breach of this Agreement; (B) the Executive’s failure to substantially perform
the Executive’s duties hereunder; (C) the misappropriation or fraudulent conduct
by the Executive with respect to the assets or operations of the Company or any
of its subsidiaries or affiliated companies; (D) the Executive’s willful
disregard of the instructions of the Executive’s Supervisor or the Board or the
Executive’s material neglect of duties or failure to act, other than by reason
of disability or death; (E) the Executive’s personal misconduct which, in the
judgment of the Company,






--------------------------------------------------------------------------------






could reasonably be expected to substantially injure the Company or its
reputation; or (F) the conviction of the Executive for, or a plea of guilty or
no contest to, a felony or any crime involving fraud, theft, dishonesty, or
moral turpitude. If the Executive’s employment is terminated for Cause, the
Company will not have any obligation to provide any further payments or benefits
to the Executive after the effective date of such termination other than to the
extent required by law.
6.2    Termination by Executive. The Executive may voluntarily terminate his or
her employment by the service of written notice of such termination to the
Company specifying an effective date of such termination 30 days after the date
of such notice. The Company may in its sole discretion, elect to waive all or
any part of the 30-day notice period with no further obligations being owed to
the Executive by the Company. If the Executive terminates his or her employment,
neither the Company nor the Executive will have any further obligations
hereunder, except as provided in paragraph 14.
6.3    Termination After Change in Control. If, during the term of this
Agreement there is a “Change in Control” and within two years thereafter there
is a CC Termination (as hereafter defined), then the Executive will be entitled
to a severance payment (in addition to any other rights and other amounts
payable to the Executive under paragraph 6.8 or under Company plans in which
Executive is a participant) payable in a lump sum in cash in an amount equal to
three times the sum of: (a) the Executive’s Base Salary in effect on the
Termination Date (or, if greater, the highest Base Salary in effect during the
three year period ending on the Termination Date), and (b) the Executive’s
Average Annual Bonus (as hereafter defined), which shall be paid within 60 days
following the CC Termination. The term “Average Annual Bonus” means (x) if the
CC Termination occurs before the annual bonus is paid for the executive’s first
year of employment, 110% of the Executive’s Base Salary as in effect on the
Effective Date, or (y) otherwise, the average annual bonus paid pursuant to
paragraph 4.2 for the preceding three years (or such lesser number of years as
the Executive may have been employed). If the foregoing amount is not paid
within 60 days after the CC Termination, the unpaid amount will bear interest at
the per annum rate of twelve percent beginning on the 61st day after the CC
Termination. However, if, on the date of the CC Termination, the Executive is a
“specified employee” as defined in regulations under Section 409A of the Code
and the severance payment is “nonqualified deferred compensation” that is
subject to Section 409A, the payment will be made on the first payroll payment
date that is more than six months following the date of the CC Termination. If a
severance payment subject to Section 409A is not paid on the first payroll
payment date that is more than six months following the date of the CC
Termination, the unpaid amount will bear interest at the per annum rate of
twelve percent beginning on the day after the first payroll payment date that is
more than six months following the date of the CC Termination. The right to the
termination compensation described above is subject to the Executive’s execution
and nonrevocation of the Company’s






--------------------------------------------------------------------------------






Separation Agreement and General Release, substantially in the form attached to
this Agreement, which will operate as a release of all legally waivable claims
against the Company and its affiliates, employees and directors. Such payment is
further conditioned upon the Executive’s compliance with all of the provisions
of this Agreement, including all post-employment obligations.
6.3.1    Change in Control. For the purpose of this Agreement, a “Change in
Control” shall mean that any one of the following applies:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (i)
the then-outstanding shares of the Company’s common stock (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not constitute a
Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; or (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company.
(b)    The individuals who, as of the Executive’s original date of hire
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board. Any individual becoming a director subsequent
to the date described in the preceding sentence whose election, or nomination
for election by the Company’s stockholders, is approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
a member of the Incumbent Board, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will be deemed a member of the Incumbent Board only
upon the third anniversary of such assumption of office.
(c)    The consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power






--------------------------------------------------------------------------------






of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions to one another as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 40%
or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
(d)    The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
6.3.2    Legal Expenses After a CC Termination. The Company will pay or
reimburse the Executive for reasonable legal fees (including, without
limitation, any and all court costs and reasonable attorneys’ fees and expenses)
incurred by the Executive in connection with or as a result of any claim, action
or proceeding brought by the Company or the Executive following a CC Termination
that entitles the Executive to a severance payment under paragraph 6.3;
provided, however, that the Company will have no obligation to pay any such
legal fees, if in the case of an action brought by the Executive, the Company is
successful in establishing with the court that the Executive’s action was
frivolous or otherwise without any reasonable legal or factual basis.
6.4    CC Termination. The term “CC Termination” means any of the following: (a)
the Executive’s employment is terminated by the Company other than under
paragraph 6.1.2, 6.5 or 6.6; (b) the Executive resigns as a result of a material
diminution in the Executive’s authority, duties, or responsibilities, a material
reduction in the Executive’s then current Base Salary or a material reduction in
the Executive’s then current benefits as provided in paragraph 4, a relocation
of more than 50 miles from the Executive’s then current place of employment
being required by the Board or the Executive’s Supervisor, or a material breach
by the Company under this Agreement; or (c) the Executive resigns in connection
with a Change in






--------------------------------------------------------------------------------






Control as a result of the Company’s failure to obtain the assumption of this
Agreement, without limitation or reduction, by any successor to the Company or
any parent corporation of the Company.
6.5    Incapacity of Executive. If the Executive suffers from a physical or
mental condition that qualifies the Executive for benefits under the Company’s
Long Term Disability policy (or would qualify the Executive for benefits if the
Executive was covered by the Long Term Disability policy), the Executive’s
employment may be terminated by the Company, in which event, the Company will
pay Executive a lump sum equal to twelve months’ Base Salary in effect on the
Termination Date (or, if greater, the highest Base Salary in effect during the
three year period ending on the Termination Date), which shall be paid within 60
days following the Termination Date. However, if, on the Termination Date, the
Executive is a “specified employee” as defined in regulations under Section 409A
of the Code and the termination payment is “nonqualified deferred compensation”
that is subject to Section 409A and is considered to be triggered by the
Executive’s “separation from service,” such payment will be made on the first
payroll payment date which is more than six months following the Termination
Date. Notwithstanding the foregoing, the amount payable hereunder will be
reduced by any benefits payable under any disability plans provided by the
Company under paragraph 4.4 of this Agreement. The right to the compensation due
under this paragraph 6.5 is subject to the execution and nonrevocation by the
Executive or the Executive’s legal representative of the Company’s Separation
Agreement and General Release, substantially in the form attached to this
Agreement, which will operate as a release of all legally waivable claims
against the Company and its affiliates, employees and directors. In applying
this paragraph, the Company will comply with any applicable legal requirements,
including the Americans with Disabilities Act.
6.6    Death of Executive. If the Executive dies during the term of this
Agreement, Executive’s employment will terminate without compensation to the
Executive’s estate except the obligation to pay the Executive’s estate a lump
sum equal to twelve months’ Base Salary in effect on the date of death (or, if
greater, the highest Base Salary in effect during the three year period ending
on the date of death).
6.7    Effect of Termination. Subject to paragraph 14, the termination of
Executive’s employment will terminate all obligations of the Executive to render
services on behalf of the Company. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, computers, cellular
phones, smart phones, equipment, supplies and other items relating to the
Company will remain the property of the Company. The Executive will have the
right to retain and remove all personal property and effects that are owned by
the Executive and located in the offices of the Company. All such personal items
will be removed from such offices no later than 14 days after the effective date
of termination, and the Company






--------------------------------------------------------------------------------






is hereby authorized to discard any items remaining and to reassign the
Executive’s office space after such date. Prior to the effective date of
termination, the Executive will cooperate with the Company to provide for the
orderly separation of the Executive’s employment.
6.8    Equity Compensation Provisions. Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
under paragraph 6.1.1 or 6.3 of this Agreement: (a) all units, stock options,
incentive stock options, performance shares, stock appreciation rights and
restricted stock granted and held by Executive immediately prior to such
termination will immediately become 100% vested; and (b) the Executive’s right
to exercise any previously unexercised options will not terminate until the
latest date on which such option would expire but for Executive’s termination of
employment. To the extent the Company is unable to provide for one or both of
the foregoing rights the Company will provide in lieu thereof a lump-sum cash
payment equal to the difference between the total value of such units, stock
options, incentive stock options, performance shares, stock appreciation rights
and shares of restricted stock (the “Equity Compensation Rights”) with the
foregoing rights as of the date of Executive’s termination of employment and the
total value of the Equity Compensation Rights without the foregoing rights as of
the date of the Executive’s termination of employment. The foregoing amounts
will be determined by the Board in good faith based on a valuation performed by
an independent consultant selected by the Board and the cash payment, if any,
will be paid in a lump sum in the case of a termination under paragraph 6.1.1,
at the same time as the severance payment is otherwise due under such paragraph
(except for any cash payment made with respect to performance shares or
performance share units, which will be made when those awards otherwise would
have been paid), and in the case of a termination under paragraph 6.3, at the
same time the payment is due under such paragraph. The right to the foregoing
termination compensation under clauses (a) and (b) above is subject to the
Executive’s execution and nonrevocation of the Company’s Separation Agreement
and General Release, substantially in the form attached to this Agreement, which
will operate as a release of all legally waivable claims against the Company and
its affiliates, employees and directors. Such payment is further conditioned
upon the Executive’s compliance with all of the provisions of this Agreement,
including all post-employment obligations.
6.9    Application of Section 4999. If any amount payable to the Executive under
this Agreement or otherwise would constitute a “parachute payment” within the
meaning of Section 280G of the Code and, but for this paragraph 6.9, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Executive’s payments hereunder shall be reduced to the greatest
amount that would not be subject to the Excise Tax if, after taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and






--------------------------------------------------------------------------------






any other applicable taxes, the Executive would retain a greater amount on an
after-tax basis following such reduction.
6.10    Sole Source of Severance Benefits. This paragraph 6 is intended to be
the Executive’s sole source of severance benefits from the Company. If the
Executive is or becomes eligible to receive severance under another plan,
program or policy with the Company or other agreement with the Company, the
amount paid under paragraph 6 will be reduced by the severance amount paid under
another plan, program or policy with the Company or other agreement with the
Company.
7.    Confidentiality. The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
that constitutes trade secrets, is of a confidential nature, is of great value
to the Company or is the foundation on which the success of the Company is
predicated. The Executive agrees not to disclose to any person other than the
Company’s employees or the Company’s legal counsel or other parties authorized
by the Company to receive confidential information (“Confidential Information”)
nor use for any purpose, other than the performance of this Agreement, any
Confidential Information. Confidential Information includes data or material
(regardless of form) that is: (a) a trade secret; (b) provided, disclosed or
delivered to Executive by the Company, any officer, director, employee, agent,
attorney, accountant, consultant, or other person or entity employed by the
Company in any capacity, any customer, borrower or business associate of the
Company or any public authority having jurisdiction over the Company of any
business activity conducted by the Company; or (c) produced, developed, obtained
or prepared by or on behalf of Executive or the Company (whether or not such
information was developed in the performance of this Agreement) with respect to
the Company or any assets oil and gas prospects, business activities, officers,
directors, employees, borrowers or customers of the foregoing. However,
Confidential Information will not include any information, data or material that
at the time of disclosure or use was generally available to the public other
than by a breach of this Agreement, was available to the party to whom disclosed
on a non-confidential basis by disclosure or access provided by the Company or a
third party, or was otherwise developed or obtained independently by the person
to whom disclosed without a breach of this Agreement. On request by the Company,
the Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The provisions of this paragraph 7 will survive the
termination, expiration or cancellation of Executive’s employment. The Executive
will deliver to the Company all originals and copies of the documents or
materials containing Confidential Information by the 14th day following his or
her termination. For purposes of paragraphs 7, 8, and 9 of this Agreement, the
Company expressly includes any of the Company’s subsidiaries or affiliates.
8.    Non-Solicitation. The Executive agrees that during the Non-Solicitation
Period (as hereafter defined), Executive will not directly, either personally or
by or through his or her agent, on behalf of himself/herself or on behalf of any
other individual, association or entity, (i) use any of the Confidential
Information for the purposes of calling on or soliciting






--------------------------------------------------------------------------------






any established customer of the Company for providing to any such customer a
product or service provided by the Company or any affiliate or subsidiary of the
Company; (ii) solicit, influence or encourage any established customer of the
Company to (A) divert or direct business to the Executive or any person or
entity by which or with which the Executive is employed, associated, affiliated
or otherwise related, or (B) acquire any product or service provided by the
Company; or (iii) solicit, divert or attempt to solicit or divert any person or
entity who has been identified and contacted by the Company, either directly or
through such entity’s agent(s), with respect to a possible acquisition by, or
transaction with, the Company. For the purposes hereof, the term
“Non-Solicitation Period” shall mean a period of twelve months after Executive’s
employment ceases for any reason.
9.    Non-Interference. The Executive agrees that during the Non-Interference
Period (as hereafter defined) he/she will not, directly or indirectly, either
personally or by or through his or her agent, on behalf of himself/herself or on
behalf of any other individual, association or entity, hire, solicit or seek to
hire any employee of the Company or any affiliate or subsidiary of the Company,
or any individual who was an employee of the Company or any affiliate or
subsidiary of the Company during the twelve-month period prior to the
Termination Date, or in any other manner attempt, directly or indirectly, to
persuade any such employee to discontinue his or her employment with the Company
or any affiliate or subsidiary of the Company or to become employed in a
business or activities likely to be competitive with the business of the Company
or any affiliate or subsidiary of the Company. For the purposes hereof, the term
“Non-Interference Period” shall mean a period of twelve months after Executive’s
employment ceases for any reason.
10.    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
11.    Remedies. The Executive acknowledges and understands that the provisions
of this Agreement are of a special and unique nature, the loss of which cannot
be adequately compensated for in damages by an action at law, and that the
breach or threatened breach of the provisions of this Agreement would cause the
Company or any of its subsidiaries irreparable harm. In the event of a breach or
threatened breach by the Executive of the provisions of this Agreement, the
Company or any of its subsidiaries or affiliates shall be entitled to an
injunction restraining the Executive from such breach. In






--------------------------------------------------------------------------------






addition to the foregoing and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available, if the Executive violates
any provision of paragraph 7, 8 or 9 hereof, any compensation or severance
payments then or thereafter due from the Company to the Executive shall be
terminated forthwith and the Company’s obligation to pay and the Executive’s
right to receive such compensation as severance payments shall terminate and be
of no further force or effect, in each case without limiting or affecting the
Executive’s obligations under paragraphs 7, 8 and 9 or the Company’s or its
subsidiaries’ or affiliates’ other rights or remedies available at law or in
equity. Nothing contained in this Agreement shall be construed as prohibiting
the Company or any of its subsidiaries or affiliates from pursuing, or limiting
the Company’s or any of its subsidiaries’ or affiliates’ ability to pursue, any
other remedies available for any breach or threatened breach of this Agreement
by the Executive.
12.    Proprietary Matters.
12.1    The Executive acknowledges and agrees that the Company owns all right,
title and interest (including patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual and industrial property rights)
relating to any and all inventions (whether or not patentable), works of
authorship, design, know-how, ideas and information made or conceived or reduced
to practice, in whole or in part, by the Executive during the term of this
Agreement which are useful in, or directly or indirectly related to, the
business of the Company or any Confidential Information (collectively, the
“Proprietary Rights”). The Executive further acknowledges and agrees that all
such Proprietary Rights are “works made for hire” of which the Company is the
author. The Executive agrees to promptly disclose and provide all Proprietary
Rights to the Company; provided, in the event the Proprietary Rights shall not
be deemed to constitute “works made for hire,” or in the event the Executive
should, by operation of law or otherwise, be deemed to retain any rights in the
Proprietary Rights, the Executive agrees to assign to the Company, without
further consideration, the Executive’s entire right, title and interest in and
to each and every such Proprietary Right.
12.2    The Executive hereby agrees to assist Company in obtaining and enforcing
United States and/or foreign letters patent and copyright registrations covering
the Proprietary Rights and further agrees that Executive’s obligation to assist
Company shall continue beyond the termination of Executive’s employment
hereunder. If Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign letters patent or
copyright registrations covering inventions assigned to Company, then Executive
hereby irrevocably designates and appoints Company and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact to act for and on
Executive’s behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive. Executive






--------------------------------------------------------------------------------






hereby waives and quitclaims to Company any and all claims of any nature
whatsoever which Executive now or hereafter may have for infringement of any
patent or copyright resulting from any such application for letters patent or
copyright registrations assigned hereunder to Company. Executive will further
assist Company in every lawful way to enforce any copyrights or patents
obtained, including without limitation, testifying in any suit or proceeding
involving any of the copyrights or patents or executing any documents deemed
necessary by Company, all without further consideration except as contemplated
by the immediately following sentence but at the expense of Company. If
Executive is called upon to render such assistance after termination of
Executive’s employment hereunder, then Executive shall be entitled to a fair and
reasonable per diem fee (which shall not be less than Executive’s equivalent
daily Base Salary) in addition to reimbursement of any expenses incurred at the
request of Company.
13.    Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the State of Oklahoma, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
provision to the substantive law of another jurisdiction. Each party hereby
agrees that Oklahoma City, Oklahoma is the proper venue for any litigation
seeking to enforce any provision of this Agreement, and each party hereby waives
any right it otherwise might have to defend, oppose, or object to, on the basis
of jurisdiction, venue, or forum nonconveniens, a suit filed by the other party
in any federal or state court in Oklahoma City, Oklahoma to enforce any
provision of this Agreement.
14.    Survival. In the event of termination of employment, neither the Company
nor the Executive will have any further obligations hereunder, except for any
obligations that expressly survive termination of employment including
paragraphs 6, 7, 8, 9, 10, 11, 12 and 13.
15.    Miscellaneous. The parties further agree as follows:
15.1    Time. Time is of the essence of each provision of this Agreement.
15.2    Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when received by personal delivery, by
facsimile, by overnight courier, or by certified mail, postage and charges
prepaid, directed to the following address or to such other or additional
addresses as any party might designate by written notice to the other party:
To the Company:    SandRidge Energy, Inc.
123 Robert S. Kerr Ave.
Oklahoma City, OK 73102






--------------------------------------------------------------------------------






Attn: R. Scott Griffin
To the Executive:
to the Executive at the address set forth below such Executive’s signature
hereto.



15.3    Assignment. The Company may assign its rights and obligations under this
Agreement to any subsidiary or affiliate, and any entity to which this Agreement
is assigned shall be treated as the Company for purposes of this Agreement. The
Executive may not transfer or assign this Agreement or any of his or her rights
or interests herein, in whole or in part, to any other person or entity without
the prior written consent of the Company.
15.4    Construction. If any provision of this Agreement or the application
thereof to any person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law.
15.5    Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter herein contained,
and no modification hereof will be effective unless made by a supplemental
written agreement executed by all of the parties hereto.
15.6    Binding Effect and Third Party Beneficiary. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
affiliates, officers, employees, agents, successors and assigns (including, in
the case of the Company or any of its subsidiaries or affiliated companies, the
successor to the business of the Company as a result of the transfer of all or
substantially all of the assets or capital stock of the Company or any of its
subsidiaries or affiliates).
15.7    Supersession. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements. On
execution of this Agreement by the Company and the Executive, the relationship
between the Company and the Executive after the effective date of this Agreement
will be governed by the terms of this Agreement and not by any other agreements,
oral or otherwise.
15.8    Non-Contravention. Executive represents and warrants to the Company that
the execution and performance of this Agreement will not violate, constitute a
default under, or otherwise give rights to any third party, pursuant to the
terms of any Agreement to which Executive is a party.






--------------------------------------------------------------------------------






15.9    Indemnity. EXECUTIVE AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY,
ITS DIRECTORS, OFFICERS AND EMPLOYEES AND AGENTS (THE "INDEMNIFIED PARTIES")
AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS INCURRED, ("LOSS") TO
WHICH THE INDEMNIFIED PARTIES MAY BECOME SUBJECT OR INCUR, INSOFAR AS SUCH LOSS
ARISES OUT OF OR IS BASED UPON ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY
GIVEN BY EXECUTIVE IN THIS AGREEMENT INCLUDING REPRESENTATIONS AND WARRANTIES
MADE IN PARAGRAPH 15.8 AND TO REIMBURSE THE INDEMNIFIED PARTIES FOR ANY AND ALL
EXPENSES (INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN BY THE
INDEMNIFIED PARTIES) AS SUCH EXPENSES ARE REASONABLY INCURRED BY THE INDEMNIFIED
PARTIES IN CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING, COMPROMISING OR
PAYING ANY SUCH LOSS.
15.10    Compliance with Section 409A of the Code. This Agreement shall be
interpreted to ensure that the payments to be made to the Executive are exempt
from, or comply with, Section 409A of the Code; provided, however, that nothing
in this Agreement shall be interpreted or construed to transfer any liability
for any tax (including a tax or penalty due as a result of a failure to comply
with Section 409A) from the Executive to the Company or to any other individual
or entity. Any payment to the Executive that is subject to Section 409A and that
is contingent on a termination of employment is contingent on a “separation from
service” within the meaning of Section 409A. Each payment shall be considered to
be a separate payment for purposes of Section 409A. If, upon separation from
service, the Executive is a “specified employee” within the meaning of Section
409A, any payment that is subject to Section 409A and would otherwise be paid
within six months after the Executive’s separation from service will instead be
paid in the seventh month following the Executive’s separation from service to
the extent required by Section 409A(a)(2)(B)(i). Any taxable reimbursement shall
be paid no later than December 31 of the year after the year in which the
expense is incurred and shall comply with Treas. Reg. § 1.409A-3(i)(1)(iv). If
the period during which the Executive has discretion to execute or revoke a
release straddles two calendar years, the Company shall make the payments that
are conditioned upon the release no earlier than January 1st of the second of
such calendar years, regardless of which taxable year the Executive delivers the
executed release to the Company.
15.11    Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes that the Company reasonably determines to be
required to be withheld pursuant to any law, regulation, or ruling. However, it
is the Executive’s obligation to pay all required taxes on any amounts paid
under this Agreement, regardless of the extent to which amounts are withheld.
15.12    Nonduplication of Benefits. No provision of this Agreement shall
require the Company to provide the Executive with any payment, benefit or grant






--------------------------------------------------------------------------------






that duplicates any payment, benefit or grant that the Executive is entitled to
receive under another plan, program or policy with the Company or other
agreement with the Company.


IN WITNESS WHEREOF, the undersigned have executed this Agreement, effective the
date first above written.
[SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------








SANDRIDGE ENERGY, INC. (the “Company”)
By:________________________________    
R. Scott Griffin             Date
Senior Vice President of Human Resources




EXECUTIVE


By signing below, I acknowledge that I have been given the opportunity to review
this Agreement carefully; that I have read, understand, and voluntarily agree to
its terms; and that this Agreement is the sole and complete agreement relating
to my employment and supersedes any prior oral or written employment agreement ,
including the prior Employment Agreement dated December 20, 2011 (and including
any provisions in any such prior agreement that would otherwise survive its
termination or expiration).




___________________________________
James D. Bennett            Date


Address for Notices:


___________________________________


___________________________________


___________________________________










--------------------------------------------------------------------------------




[sd10k123114ex1031benn_image1.jpg]




[Agreement Date]




VIA HAND DELIVERY


Mr. James D. Bennett
7301 Lancet Lane
Nichols Hills, OK 73120


Re: Separation Agreement, James D. Bennett


Dear James:


Thank you for your service to SandRidge Energy, Inc. and its affiliates
(“SandRidge” or “Company”). This letter, when fully executed, will constitute
the Separation Agreement (“Separation Agreement” or “Agreement”) between you and
SandRidge concerning the terms of your separation from employment with
SandRidge.


1.
Termination of Employment. SandRidge has made the decision to terminate your
employment effective [Separation Date].



2.
Final Payment. You have been paid or will be paid your earned salary through the
effective date of the termination of your employment. Your final paycheck will
include payment for [number (#)] days of accrued and unused paid time off
(“PTO”). If you believe the amount of your final paycheck is incorrect, you
agree to contact SandRidge immediately.

 
3.
Severance Payment. Consistent with the terms of your Employment Agreement, and
in consideration of your service to SandRidge and your execution of this
Separation Agreement and the General Release contained hereafter, SandRidge will
provide you with a severance payment equal to [number (#)] months’ base salary.
This severance payment will not otherwise be “benefit bearing” and will not be
considered as compensation for purposes of the Company's 401(k) plan, the
non-qualified deferred compensation plan or for accrual of PTO or other leave.
The severance payment will be paid within 60 days of your Separation Date. You
will only receive the severance payment if you have returned an executed copy of
this Separation Agreement and the accompanying General Release during the
[21/45] day period immediately following





--------------------------------------------------------------------------------






the date you receive this Separation Agreement and you have not revoked such
General Release within the seven day revocation period described below. In order
to receive the severance payment you must also return all SandRidge property
within 14 days of your Separation Date.     
4.
Return of SandRidge Property. If you have any Company property in your
possession, you agree to immediately return it to your supervisor or the Human
Resources Department within 14 days of your Separation Date. SandRidge property
includes work product, electronic devices and other physical property of the
Company. This includes equipment, supplies, keys, security items, credit cards,
passwords, electronic devices, laptop computers, cellular phones and Blackberry
devices. You must also return all originals and any copies of Company records.
This includes any disks, files, notebooks, etc. that you have personally
generated or maintained with respect to the Company’s business, as well as any
Company records in your possession.

5.
Release of Claims. You waive and release and promise never to assert any and all
claims, known and unknown, that you have or might have against SandRidge and any
related entities, directors, officers, members of leadership, agents, attorneys,
employees, predecessors, successors, or assigns, arising from or related to your
employment with SandRidge and/or the termination of your employment with
SandRidge. These claims include, but are not limited to, personal injury claims,
contract claims, employment claims, wage and hour claims, claims arising under
federal, state and local statutory or common law, such as (without limitation)
Title VII of the Civil Rights Act of 1964, The Age Discrimination in Employment
Act, the Americans with Disabilities Act and the law of contract and tort.

6.
General Release. To accept this Separation Agreement and your severance payment,
you will execute a copy of this Separation Agreement and the attached General
Release and return it to SandRidge during the [21/45] day period immediately
following from the date you receive this Separation Agreement. By signing this
Agreement, you are agreeing that once seven days have passed from the date you
sign the General Release, you will not attempt to revoke or rescind the General
Release at any time in the future, and you are agreeing not to commence any
action released in paragraph 5, above, in regard to your prior employment
relationship. By signing this Agreement, you are representing to SandRidge that
you fully understand the General Release and will have had an opportunity to
seek legal advice regarding the General Release and the proposed Separation
Agreement, if you desire to do so, before signing either document. You are also
representing to SandRidge that between the date of this notice and the date you
sign the General Release you have not commenced, and will not commence, any
charge, action or complaint with any court or with the Equal Employment
Opportunity Commission, the United States Department of Labor or with any other
federal or state judicial or administrative agency in regard to your employment
relationship or any matters arising out of that relationship. These claims
include, but are not limited to, claims arising under federal, state and local
statutory or common law, such as Title VII of the Civil Rights Act of 1964, The
Age Discrimination in





--------------------------------------------------------------------------------






Employment Act, the Americans with Disabilities Act and the law of contract and
tort. Finally, you are representing that you fully understand that any such
filing or actions shall constitute a rejection or breach of our agreements
contained herein. You also waive and release and promise never to assert any
such claims, even if you do not believe that you have such claims.     
7.
Continued Assistance. You will continue to cooperate with and assist SandRidge
and its representatives and attorneys as requested with respect to any
investigations, litigation, arbitration or other dispute resolutions by being
available for interviews, depositions and/or testimony in regard to any matters
in which you are or have been involved or with respect to which you have
relevant information. SandRidge will reimburse you for reasonable expenses you
may incur for travel in connection with this obligation to assist SandRidge. In
addition, SandRidge will compensate you at a reasonable hourly rate for all time
spent providing such assistance.

8.
Future Activities. You will not at any time in the future voluntarily contact or
participate with any governmental agency in connection with any complaint or
investigation pertaining to the Company, except to the extent required by
applicable law, and you will not be employed or otherwise act as an expert
witness or consultant or in any similar paid capacity in any litigation,
arbitration, regulatory or agency hearing or other adversarial or investigatory
proceeding involving the Company. In addition, at no time in the future will you
voluntarily have any contact with any of the Company’s current or former
employees for purposes of soliciting, advising about or discussing their
participation or potential participation in any litigation, arbitration,
regulatory or agency hearing or other adversarial or investigatory proceeding
involving the Company.

9.
Preserving Name and Reputation. You will not at any time in the future defame,
disparage or make statements or disparaging remarks which could embarrass or
cause harm to SandRidge’s name and reputation or the names and reputation of any
of its officers, directors, representatives, agents, employees or SandRidge’s
current, former or prospective vendors, professional colleagues, professional
organizations, associates or contractors, to any governmental or regulatory
agency or to the press or media. “Disparagement” as used herein means the form
and substance of any communication, regardless of whether or not you believe it
to be true, that tends to degrade or belittle SandRidge or subject it to
ridicule or embarrassment. You agree this paragraph is a material provision of
this Separation Agreement and that in the event of breach, you will be liable
for the return of the value of all consideration received as well as any other
damages sustained by SandRidge.

10.
Forfeiture. In the event that you breach any of your obligations under this
Separation Agreement or as otherwise imposed by law, SandRidge shall be entitled
to stop payment of any benefit due under this Agreement and shall be entitled to
recover any benefit paid under the Agreement and to obtain all other relief
provided by law or equity, including, but not limited to, injunctive relief.





--------------------------------------------------------------------------------






11.
Additional Warranties. You represent and warrant that as of this date you have
suffered no work related injury during your employment with SandRidge and that
you have no intention of filing a claim for worker’s compensation benefits
arising from any incident occurring during your employment with the Company. You
further represent that you have accounted to the Company for any and all hours
worked through [Separation Date] including overtime, and that you have been paid
for such hours worked at the appropriate rate. You also represent and warrant
that you are not due any unpaid vacation or sick pay.

12.
No Admission/Offer of Compromise. By making this severance offer, SandRidge is
not admitting liability or responsibility for any past due wages or other
consideration. Any alleged responsibility or liability on the part of the
Company has been and continues to be denied. In addition, this severance offer
constitutes an offer of compromise pursuant to the applicable rules of evidence.

13.
Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Separation Agreement shall be construed and enforced in
accordance with the laws of the State of Oklahoma, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this provision to the substantive law of another jurisdiction.
Each party hereby agrees that Oklahoma City, Oklahoma is the proper venue for
any litigation seeking to enforce any provision of this Separation Agreement,
and each party hereby waives any right it otherwise might have to defend,
oppose, or object to, on the basis of jurisdiction, venue, or forum
nonconveniens, a suit filed by the other party in any federal or state court in
Oklahoma City, Oklahoma to enforce any provision of this Separation Agreement.

14.
Severability. If any portion, provision or part of this Separation Agreement is
held, determined or adjudicated to be invalid, unenforceable or void for any
reason whatsoever, each such portion, provision or part shall be severed from
the remaining portions, provisions or parts of this Separation Agreement and
shall not affect the validity or enforceability of such remaining portions,
provisions or parts.

15.
Entire Agreement. This Separation Agreement between you and SandRidge, in the
event you execute this Agreement, will be in consideration of the mutual
promises described above. Also, this Agreement and the General Release will
constitute the entire agreement between you and SandRidge with respect to your
separation from employment. There are no agreements, written or oral, expressed
or implied, between the parties hereto, concerning the subject matter hereof,
except the agreements set forth in this Separation Agreement and the Employment
Agreement to which it relates. It is understood that the requirements of
paragraph 14 of the Employment Agreement survive the termination of employment.





--------------------------------------------------------------------------------






We are pleased that we were able to part ways on these amicable terms. We wish
you every success in your future endeavors.


Sincerely,


SANDRIDGE ENERGY, INC.




Agreed to on behalf of SandRidge Energy, Inc.




___________________________________________        ________________
Sr. Vice President – Human Resources                Date
   






By signing below, I acknowledge that I have been given the opportunity to review
this Separation Agreement carefully; that I have read this Agreement and
understand the terms of the Agreement; and that I voluntarily agree to them.




ACCEPTED AND AGREED TO BY:




_________________________________________        ________________
James D. Bennett                            Date




--------------------------------------------------------------------------------






NOTICE


Various laws, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, as amended, the Pregnancy Discrimination Act of 1978, the
Equal Pay Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, the Employee Retirement Income Security Act of 1974 and the Veterans
Reemployment Rights Act (all as amended from time to time), prohibit employment
discrimination based on sex, race, color, national origin, religion, age,
disability, eligibility for covered employee benefits and veteran status. You
may also have rights under laws such as the Older Worker Benefit Protection Act
of 1990, the Worker Adjustment and Retraining Act of 1988, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Occupational Health and
Safety Act and other federal, state and/or municipal statutes, orders or
regulations pertaining to labor, employment and/or employee benefits. These laws
are enforced through the United States Department of Labor and its agencies,
including the Equal Employment Opportunity Commission (EEOC), and various state
and municipal labor departments, fair employment boards, human rights
commissions and similar agencies. [The attached Schedule 1 contains demographic
information setting out the people with your work group who were affected and
not affected by the separation affecting you].
This General Release is being provided to you in connection with the special,
individualized severance package outlined in a proposed Separation Agreement
dated [Separation Date]. You may accept the special, individualized severance
package by signing the Agreement at any time during that period. If you do not
accept the severance package and sign and return this General Release within
[21/45] days, you will not be eligible for the special, individualized severance
package.
BEFORE EXECUTING EITHER THE PROPOSED SEPARATION AGREEMENT OR THIS GENERAL
RELEASE YOU SHOULD REVIEW THESE DOCUMENTS CAREFULLY AND CONSULT AN ATTORNEY.
You may revoke this General Release within seven days after you sign it and it
shall not become effective or enforceable until that revocation period has
expired. Revocation must be in writing and received by the Company’s Human
Resource Department, Attn: R. Scott Griffin within the seven day period
following your execution of this General Release.
GENERAL RELEASE
My employment with SandRidge is terminated effective [Separation Date]. In
consideration of the special, individualized severance package offered to me by
SandRidge and the separation benefits I will receive as reflected in a notice
dated [Agreement Date] (the “Separation Agreement”), I, James D. Bennett, on
behalf of myself and my heirs, assigns, executors, and administrators
(collectively referred to as the “Releasing Parties”) hereby release and
discharge SandRidge and its subsidiaries, partners, and affiliates, including
each of those entities’ predecessors, successors, affiliates, and partners and
each of those entities’ employees, officers, directors and agents (hereafter
collectively referred to as the




--------------------------------------------------------------------------------






“Company”) from all claims, liabilities, demands, and causes of action, known or
unknown, fixed or contingent, which I or the Releasing Parties may have or claim
to have against the Company either as a result of my past employment with the
Company and/or the severance of that relationship and/or otherwise, and hereby
waive any and all rights I may have with respect to and promise not to file a
lawsuit to assert any such claims.


This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, as amended,
the Pregnancy Discrimination Act of 1978, the Equal Pay Act, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 and the Veterans Reemployment Rights Act (all as amended
from time to time). This General Release also includes, but is not limited to,
any rights I or the Releasing Parties may have under the Older Workers Benefit
Protection Act of 1990, the Worker Adjustment and Retraining Notification Act of
1988, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Occupational Health and Safety Act and any other federal, state and/or municipal
statutes, orders or regulations pertaining to labor, employment and/or employee
benefits. This General Release also applies to any claims or rights I or the
Releasing Parties may have growing out of any legal or equitable restrictions on
the Company’s rights not to continue an employment relationship with its
employees, including any expressed or implied employment contracts, and to any
claims I or the Releasing Parties may have against the Company for fraudulent
inducement or misrepresentation, defamation, wrongful termination or other
retaliation claims in connection with workers’ compensation or alleged
“whistleblower” status or on any other basis whatsoever.


It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I or the Releasing Parties may have against the
Company which arise after the date I execute this General Release or on any
vested rights I may have under any of the Company's qualified benefit plans or
on any of the Company’s obligations under the Separation Agreement. In addition,
this General Release does not have any effect on any coverage I may have, or may
be entitled to, under any directors’ and officers’ liability insurance policy
for any such action or inaction taken in my role as director or officer of the
company.


I have received copies of, carefully reviewed and fully understand all the
provisions of the Separation Agreement and General Release, including the
foregoing notice. I have not relied on any representation or statement, oral or
written, by the Company or any of its representatives, which is not set forth in
those documents.
The Separation Agreement, including this General Release and the foregoing
notice, set forth the entire agreement between me and the Company with respect
to this subject. I understand that my receipt and retention of the separation
benefits covered by the Separation Agreement are contingent not only on my
execution of this General Release, but also on my continued compliance with my
other obligations under the Separation Agreement.




--------------------------------------------------------------------------------






I acknowledge that the Company gave me a period of [21/45] days, starting after
my termination of employment, to consider whether I wish to accept or reject the
separation benefits I am eligible to receive under the Separation Agreement in
exchange for this General Release. I also acknowledge that the Company advised
me to seek independent legal advice as to these matters, if I chose to do so. I
hereby represent and state that I have taken such actions and obtained such
information and independent legal or other advice, if any, that I believed were
necessary for me to fully understand the effects and consequences of the
Separation Agreement and this General Release prior to signing those documents.
[Revocation period provided to the extent required by law, e.g., for individuals
age 40 and older] I acknowledge that I have been informed of my right to revoke
this General Release within seven (7) days after I sign it. I represent and
state that I fully understand how any such revocation is to be made and the
consequences of any such revocation.
    
Date:________________






________________________________________
James D. Bennett




--------------------------------------------------------------------------------






SCHEDULE 1
[TO BE USED IN THE EVENT OF A GROUP TERMINATION ONLY]


SandRidge Energy, Inc. Severance Agreement and General Release Agreement




The following demographic information provided in the two tables below is
provided to you for review and consideration in connection with signing the
SEVERANCE AGREEMENT AND GENERAL RELEASE. This list represents job titles and
ages of employees of SandRidge whose employment has recently terminated.
TITLE
AGE(S)
 
 
 
 
 
 

 






This list represents the job titles and ages of current employees of SandRidge
whose employment has not recently terminated. Those employees by job title and
age are as follows:
TITLE
AGE(S)
 
 
 
 
 
 













